DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Regarding Claim 20. Cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.       Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 15, we recognize that the limitations “analyze, by using one or more optical data interpretation models, said data indicative of the optical measurements (analyzing the first OCD data) and generate geometrical data, the geometrical data indicative of one or more geometrical parameters of a thickness of the multi-layer structure, analyze, by using one or more XPS data interpretation models, the data indicative of the XPS measurements and generate geometrical and material related data, the geometrical and material related data is indicative of a percentage contents of in the SiGe layer, analyze, by using one or more XRF data interpretation models, the data indicative of the XRF measurements and generate data indicative of an amount of Ge material in said multi- 
          Additionally, the claims recite various functional limitations, including analyzing using the models and optimizing by injecting, but do not provide any detail whatsoever as to how to implement said functional limitations, and thereby posing significant preemption risk due to their broadness (see Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.” McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence.”)
          With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. In Step 2A, Prong two, the claims additionally recite “SiGe multi-layer structure, the monitoring system comprising a computer system comprising data input and data output utilities, a memory utility, and a data processor and analyzer utility, wherein said data input utility is configured to receive measured data comprising data indicative of optical measurements performed on said IC (optical critical dimension), data indicative of x-ray photoelectron spectroscopy (XPS) measurements performed on said IC and data indicative of x-ray fluorescence spectroscopy (XRF) measurements performed on said IC,” but said limitations are merely directed to insignificant data collection activity and recitation of general purpose computer (and its components) to be performed with the abstract idea. The claims do not improve the functioning of any measuring devices or computer. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 

In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-2, 5-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
          The claims recite “analyzing” using different interpretation models, and “optimizing by injecting”, but said limitations are genus claims, broadly claiming all possible ways to perform said analyzing, and optimizing, the scope which goes beyond the original disclosure (which only discloses one particular example shown in Paragraphs [0092]-[0095] of the published original disclosure) (LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterlinz, et al., US-PGPUB 2015/0032398 (hereinafter Peterlinz) in view of Nozawa et al., US-PGPUB 2002/0106819 (hereinafter Nozawa)

          Regarding Claims 1, 14 and 15. Peterlinz discloses a monitoring system for determining at least one property of an integrated circuit (IC) comprising a SiGe multi-layer structure (Abstract; Paragraphs [0110]-[0114]; SiGe), the monitoring system comprising a computer system comprising data input and data output utilities, a memory utility, and a data processor and analyzer utility (Fig. 1; Paragraph [0032], processor; Paragraph [0069], memory; Paragraph [0125]), wherein:

said data input utility is configured to receive measured data comprising data indicative of optical measurements performed on said IC (optical critical dimension) (Paragraphs [0004], optical metrology to characterize critical dimension; [0048]; [0060]), data indicative of x-ray photoelectron spectroscopy (XPS) measurements performed on said IC and data indicative of x-ray fluorescence spectroscopy (XRF) measurements performed on said IC (Paragraph [0016], at least two different measurements, so in this case more than two, with XRF and XPS as disclosed in Paragraphs [0107]-[0108]);

said data processor and analyzer utility comprising:
an optical data analyzer module configured and operable to analyze, by using one or more optical data interpretation models (Paragraph [0012], optical response model), said data indicative of the optical measurements (analyzing the first OCD data) and generate geometrical data, the geometrical data indicative of one or more geometrical parameters of a thickness of the multi-layer structure (Paragraph [0030], shared geometric parameter; Figs. 1, 3-4; optical response module; Paragraph [0113], for SiGe),

an XPS data analyzer module (while one x-ray function module is shown in Fig. 1, obvious to have separate modules for XPS and XRF since XPS and XRF metrology techniques are now being used) configured and operable to analyze, by using one or more XPS data interpretation models (Paragraph [0012], XPS response model as one of the x-ray response model; Paragraph [0078]), the data indicative of the XPS Paragraph [0030]; Paragraph [0112]-[0113], obviously can apply the XPS for SiGe; Figs. 1, 3-4; )

an XRF data analyzer module configured and operable to analyze, by using one or more XRF data interpretation models (Paragraph [0012], XRF response model as one of the x-ray response model; Paragraph [0078]), the data indicative of the XRF measurements and generate data indicative of an amount of Ge material in said multi-layered structure (at least the thickness of the SiGe layer) (Paragraph [0030], x-ray response function building module for XRF use, Paragraph [0111]-[0112]; Paragraphs [0114]-[0115]; Figs. 1, 3-4); 

and a data interpretation module configured and operable to receive the geometrical data from the optical data analyzer, to receive the geometrical and material related data from the XPS data analyzer and to receive the data indicative of the amount of the Ge material from the XRF data analyzer and optimize one or more set of data interpretation modules out of three sets of data interpretation modules, wherein the optimizing comprises injecting data generated by at least one other set of data interpretation modules, wherein the three sets of the data interpretation modules are (a) the one or more OCD data interpretation modes, (b) the one of more XPS data interpretation models, and (c) the one or more XRF data interpretation models (at least the thickness of the SiGe layer) (Figs. 1, 3-4, Fitting Analysis Module; Abstract, structural parameters are determined by fitting models; Paragraph [0012], combined analysis involve injecting data from different models, Paragraph [0024], thickness; [0031]; [0043] film thickness; [0047]; [0055]) (Note: the claims recites “injecting” as in injecting data generated by at least one other modules, but does not further recite what “injecting” involves, such as injecting into other models that are described in the Applicant’s original disclosure)

Peterlinz does not disclose multi-layered structure formed by at least a Si-cap layer on top of SiGe layers, the SiGe layers comprise a first SiGe layer on top of a second SiGe layer, contents of Ge and Si in the SI cap layer and in the first SiGe layer, and an amount of Ge material in said multi-layered structure

Nozawa discloses a multi-layered structure formed by at least a Si-cap layer on top of SiGe layers, the SiGe layers comprise a first SiGe layer on top of a second SiGe layer (Paragraph [0028]; Paragraph [0041]-[0043]), contents of Ge and Si in the SI cap layer and in the first SiGe layer and an amount of Ge material in said multi-layered structure (Figs. 3’s, 6, 11)

Peterlinz discloses determining the thickness of the multi-structured layers as well as the elemental composition (Paragraphs [0111]-[0114]). While a few examples have been cited, it’s obvious that Peterlinz is not intended to list all known multi-layered structures. Thus, although Peterlinz does not explicitly disclose the claimed SiGe multi-layer structure, it’s obvious that Peterlinz’s invention is applicable to any of the multi-layered structures, including the SiGe structure as claimed. As such, it would have been 

          Regarding Claim 2. Peterlinz discloses data interpretation module is configured and operable to utilize said geometrical data and perform data interpretation of the geometrical and material related data and said data indicative of the amount of the Ge material in the multi-layer structure (Figs. 1, 3-4; Paragraph [0031]; [0048-[0055]; Fitting analysis module)

          Regarding Claim 3. Peterlinz discloses each of the analyzer modules is configured and operable to process the data indicative of the respective measurements by applying to said data a fitting procedure using one or more data interpretation models (Figs. 1, 3-4;Paragraph [0031]; [0055]; Fitting analysis module)

          Regarding Claim 4 and 17. Peterlinz discloses the data interpretation module is configured and operable process the geometrical data, the geometrical and material related data, and the data indicative of the amount of Ge material, by applying a regression process, to determine said at least one property of the multi-layer structure, Paragraph [0028], fitting process, regression; Paragraph [0063], regression)

          Regarding Claim 5. Peterlinz discloses said data indicative of optical measurements comprises optical critical dimensions relating data (Paragraphs [0048]; [0060])

          Regarding Claim 6. Peterlinz discloses said geometrical data generated by the optical data analyzer module comprises at least thickness parameter of the multi-layer structure (Paragraph [0010]; Paragraph [0037]; Paragraph [0043])

          Regarding Claim 7 and 19. Peterlinz discloses geometrical data generated by the XPS data analyzer module comprises a thickness of the layer (Paragraph [0010]; Paragraph [0024])

Nozawa discloses the thickness of Si-cap (Paragraph [0041]-[0043]). (see the above for motivation to combine)

          Regarding Claims 8, 12, 18. Nozawa discloses configured to interpret the geometrical data, the geometrical and material related data, and the data indicative of the amount of Ge material by receiving as constraints a) the thickness of the multi-layer Paragraph [0028]; Paragraph [0041]-[0043]), an amount of Ge material in said multi-layered structure (Figs. 3’s, 6, 11)

          Regarding Claim 9. Peterlinz discloses a computer system is configured for data communication, via a communication network, with one or more measured data providers to receive said measured data (Fig. 1)

          Regarding Claim 10. Peterlinz discloses one or more measured data providers comprise at least one storage device in which said measured data is stored and to which the computer system has access via the communication network (Fig. 1; Paragraph [0069], memory; Paragraph [0125])

          Regarding Claim 11. Peterlinz discloses said one or more measured data providers comprises at least one measurement tool configured to perform the respective measurements and collect the measured data (Fig. 2)

          Regarding Claim 13. Peterlinz discloses one or more measured data providers comprises at least one measurement tool configured to perform the respective measurements (Fig. 2; Paragraph [0019])

          Regarding Claim 16. Peterlinz discloses interpreting of the combined data comprises utilizing the thickness of the structure obtained from model-based processing of the OCD measured data and performing data interpretation of the geometrical and material data (Paragraph [0010]; Paragraph [0024]; Paragraphs [0030]-[0031]; Paragraphs [0048]; [0060])

          Regarding Claim 18. Nozawa discloses optimizing  geometrical data, the geometrical and material related data, and the data indicative of the amount of Ge material (Paragraph [0028]; Paragraph [0041]-[0043]), an amount of Ge material in said multi-layered structure (Figs. 3’s, 6, 11)

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
         With respect to the 112 rejection, in Response, the Examiner respectfully disagrees. The amended claims recite “optimizing, comprising injecting”, but said limitation does not provide any kind of detail as required to satisfy the outstanding 112 rejection, as the limitation “injecting” is even broader in scope than the previous limitation of combining the data and determining at least one property of the multi-layer, (with the current claim not even reciting where the generated data is being injected to and lacking of detail as to what else is being done with the injected data).
          With respect to the 103 rejection, Applicant argues that Peterlinz does not disclose how the XRF and XPS data are obtained. In Response, the Examiner combining the data (or injecting), which includes fitting all the models sequentially, in parallel or by a combination of sequential and parallel analyses (Figs. 1, 3-4, Fitting Analysis Module; Abstract, structural parameters are determined by fitting models; Paragraph [0012], Paragraph [0024], thickness; [0031], specimen parameter values determined by x-ray data analysis are treated as constants in the combined analysis; [0043] film thickness; [0047]; [0055])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865